Title: To Thomas Jefferson from James Bowdoin, 1 March 1806
From: Bowdoin, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Paris March 1st. 1806.
                        
                        I shd. have written to you ‘ere this had I have had any thing to suggest to you, which I could think of any
                            importance beyond those communications, which I have had the honour to transmit to you through the Secretary of State: By
                            these letters you will doubtless have seen the line of conduct I have pursued in reference to my health, to my mission,
                            & to the objects necessarily connected therewith: I have suffered Sir much perplexity, lest I might be led into some
                            step, which might disappoint your expectations, altho’ under every circumstance, I felt confident from the rectitude of
                            your principles, of that protection, which your goodness & politeness have always afforded me. Permit me however to say,
                            that it gives me great satisfaction to find, that the public interest has not in any case been impaired or impeded by the
                            circumstance of my going to england, to which I was compelled from the necessity of the case; and it has happily
                            contributed to the restoration of my health, as well as to furnish me with very important facts & information referring
                            to my mission, which could not have been otherwise obtained: It gave me the opportunity of becoming intimately acquainted
                            with Mr. Monroe & of acquiring a share in his confidence, which from political as well as personal motives, I shall
                            endeavour to cultivate:—It gave me the opportunity of seeing distinctly the measures & views of the british Cabinet, &
                            the insidious policy it was pursuing in regard to the U. States, which in different events than those, wch. were promised
                            from the late coalition, would have shewn itself in the open plunder of our commerce, if not in a new attempt upon the
                            independence of the U.S.: but the opportunity for the attempt has failed & I trust forever: & she must now see her
                            interest in a different policy: she must court our friendship, abandon her narrow speculative theorie, & must recur to
                            the broad principles of reciprocity & mutual advantage, as the best security of her own independence & commerce. The
                            Death of Mr. Pitt & the coalition of Parties in consequence of it, must very much tend to hasten this circumstance, &
                            I hope Mr. Monroe will be induced to keep his ground, & be the instrument & be the instrument of procuring
                            indemnification for the late spoliations & of putting the commerce of the two countries upon a just & equitable
                            footing:—The same circumstance has proved no less beneficial in giving me the opportunity of seeing this Govt. at an
                            interesting period, & to have a near view of the character, who is at the head of it: without entering into the history
                            of the events which placed him there, his situation became not less critical from the art with which, the coalition had
                            been combined, than from the force of which it consisted, & the mind is left quite astonished at the activity & skill,
                            by which it is in a manner broken up: It is a singular fact wch. refers to the principal & leading measures of the
                            british Cabinet from the beginning of the french revolution, that her policy has tended not less to increase the power &
                            influence of france upon the continent, than to destroy the force & effect of those civil principles, wch. grew out of
                            the revolution of the U.S. & to substitute in their stead, an efficient, but an almost unchecked military governmt,
                            wch. has been by fraud, craft or necessity engrafted upon the french revolution: The character who is at the head of it,
                            seems to have been made for the occasion, & for the events, wch. have raised him to the imperial Diadem, concentrating
                            in his own person in a manner, all the legislative & executive powers of this vast empire: he found the republic weak
                            & indecisive, wanting force to repel its enemies from without, & wisdom, union & Energy to settle it within. This
                            great & singular character has now become not less distinguished as the greatest general of his own or perhaps past
                            ages, but he is found to possess great & uncommon ministerial Talents & official qualifications: and it is not
                            improbable from his genius & intense application to business, that he will be found to be as much more able in the
                            Cabinet, than Richlieu, Sully or Colbert, as he has proved himself superior in the field to Turenne Condé & Marshall
                            Saxe: The same activity, order & discipline wch. mark his military command, & the composition of his armies,
                            distinguish his ministers in their arrangement, precision & method: he requires Digests of all their proceedings, &
                            suffers no business to pass unnoticed, or wch. he does not scrutinize: Talents so various refering equally to Principles
                            & details, equally to subjects requiring much or little investigation, accompanied with such application industry, and
                            unwearied attention, make him at once the wonder, the dread, & the admiration of europe: had france have had fewer
                            foreign enemies, his military talents might have been less conspicuous: had she have had fewer difficulties to contend
                            with, fewer divisions & less discord, or have been less exhausted in her resources, or less depressed in her
                            agriculture, manufactures & commerce, his reputation for restoring order, law, & Governmt., & for reviving
                            industry, economy & enterprize would have never reached its present height, & his Govt might be tho’t instable
                            and insecure from the volatile disposition & love of change in the french character: but there is little doubt, that his
                            Govt. will prove as lasting as his life, if it shd. not descend to the subordinate branches of his family.
                        The Effects of his late victories have already led to important political changes; all the States of Italy
                            are in a manner reduced under his power & his brother Joseph, it is said, will be shortly crowned King of the Sicilies:
                            he has already divided the southern states of Germany into four principal divisions (Austria & Bohemia making one) wch.
                            form a barrier to France upon that side, & even Prussia it is said, has been obliged to yield some important points to
                            meet his arrangements: Sweden & Denmark are too small to have any weight in the balance of his power; and Russia seems
                            to be too distant to oppose it with effect, so that England may be probably left singlehanded & alone to contest it.
                            What direction english politics will take from the late changes in the ministry, & under existing circumstances, whether
                            they will tend to Peace, or to a more confirmed hostility is not yet known. It is not probable, that the measures of the
                            ministry are yet digested, if their opinions are generally agreed upon & settled.
                        With respect to the situation of Spain it is so completely under the controul of this Govermt; that it has
                            but the semblance of independence; and it may be considered as little more than a departmt. of france with the Prince of
                            Peace, its Praefect. Our disputes therefore with Spain may be considered as disputes with this Govt., of wch if
                            there was any doubt before, the late requested interposition to this Governmt. to interfere with its good offices to
                            settle the boundaries of Louisiana, & to adjust the differences with the US, must put it beyond all question. The
                            secret propositions which have been made, & the individual speculations grounded upon them, have contributed not a
                            little to render the adjustment of our disputes precarious & uncertain: I believe it to be obvious that whilst France
                            & Spain are at war with england, there is a greater probability of their lessening to equitable arrangements, than in a
                            time of Peace: their colonies are then of little consequence to them, & their commerce which is carried on with them
                            must be principally thro’ neutrals: This circumstance gives value to the friendship of the U.S., & must excite alarm at
                            the prospect of their hostility: I conceive therefore that our disputes with Spain should be pushed to an immeadiate
                            adjustment, and that no time shd be lost in bringing forward decisive propositions, as the alternative of Peace or war:
                            in such case I have no doubt our disputes will be honourably & satisfactorily adjusted: It is my opinion that the
                            Floridas may be obtained for three or four milion of dollars provided the war between france & Engld. shd. continue,
                            and that time be given for the adjustmt. & Payment of the claims of our citizens for spoliations, not barred, as is
                            pretended, by the convention with france in the year 1800. The Rio bravo shd. be fixed as the western boundary of
                            Louisiana, altho’ subject to be so modified, if required, as to be carried to the eastward say as far as the Collarado,
                            upon the reduction of a specific Sum from the price of the Floridas: if this Sum is made considerable, it will probably
                            prove the means of settling the boundary in the river Brave, for the reason that the Sum to be pd. for the Floridas will
                            probably rest with france, wch. if the war continues will be much wanted; and in that case the Scruples of spain in
                            having the U.S. so near a neighbour to their colony of mexico will be easily dispensed with, in favour of a fair claim,
                            wch the U.S. have to that Territory quite to that river. There still remains an indispensable stipulation, a sine quâ
                            non, wch. must be attended to, even if the State of the Treasury shd. not require it, wch. is that whatever Sum shall
                            be authorized to be given for the Floridas, that the same shd. be paid in the Securities of the U.S. This circumstance
                            by affording an opportunity for private speculations, will produce all the Effect & influence of douceurs, wch. it is
                            said are openly given & recd. by the Agents of european Governmts.! I shall endeavour to keep as clear as possible
                            from measures of this sort, being neither authorized by the Govt. nor countenanced by you Sir. I was introduced to
                            the Emperor on the 23d. Ultimo, and was very cordially recd.: he asked if our affairs with Spain were yet adjusted, &
                            whether Mr. Monroe was at Madrid: on my replying that Mr. Monroe was in Engld., he said quite loud, “il est un fort brave
                            homme,” a handsome complimt. to which it is well known here, that Mr. Monroe is justly entitled. Please to present my
                            respectful Regards to Mr. Madison & to Genl. Dearborn, and to believe me with the highest consideration & Esteem,
                            Sir, 
                  Yr faithful & most obedt Servt.
                        
                            James Bowdoin.
                            
                        
                        
                            P.S. I have charged Mr. Cabell of virginia with a Bronze Medal of the Emperor, which is tho’t to be well
                                executed, & the best wch. Paris affords, & which he will take care to deliver you.
                        
                    